DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0169180 A1.
US 2018/0169180 A1 teaches a ready-to-use (paragraphs [0013], [0027], [0032]) aqueous pharmaceutical composition suitable for injectable (paragraph [0035]) parenteral administration comprising combining micafungin sodium (paragraph [0025]) and the excipients buffering agent and tonicity adjusting agent (paragraphs [0013], [0027], [0032]). Compositions comprising 1.0 mg/ml micafungin sodium, the buffering agent 10 mM citrate, and the tonicity adjusting agent 0.9% NaCl or 5% dextrose (Examples A and B in Tables I and III) are reduced to practice. These compositions satisfy all of the limitations of claim 1.
With respect to claims 2-3, US 2018/0169180 A1 teaches that the composition is substantially free from lactose, maltose and sucrose  (paragraph [0026]) but allows for the presence of at least trace amounts of these compounds, satisfying the requirements of the claims, which do not require a specific amount.
With respect to claim 5, US 2018/0169180 A1 teaches that the composition contains a tonicity adjusting agent (paragraphs [0013], [0027], [0032]; Tables I and III).
With respect to claim 6, US 2018/0169180 A1 teaches that the composition may contain a pH-adjusting agent such as sodium hydroxide or hydrochloric acid (paragraphs [0017], [0042]).
With respect to claim 7, US 2018/0169180 A1 teaches that the composition contains a pharmaceutically acceptable vehicle such as 0.9% NaCl or dextrose (paragraphs [0031]-[0032]; Tables I and III).
With respect to claim 8, US 2018/0169180 A1 teaches that the composition is a clear solution (Tables I and III).
With respect to claim 9, US 2018/0169180 A1 teaches that the composition contains in amount less than or equal to about 50 mg/ml (paragraph [0032]). A concentration of 1 mg/ml is reduced to practice (Tables I and III). 
With respect to claim 10, US 2018/0169180 A1 is silent on the potency of the micafungin sodium after storage for six months under the claimed conditions. The claimed property is inherent to the prior art composition which meets the structural and chemical requirements of the claims.
Response to Arguments
In the response filed September 23, 2022, Applicant traverses the rejection on the grounds that the reference fails to teach a composition that comprises a first excipient selected from lactose, maltose, and sucrose.
At best, this argument only applies to instant claims 2 and 3. Claim 2 requires a first excipient selected from polysaccharides, disaccharides, and a combination thereof. Claim 3 requires a first excipient selected from lactose, maltose, and sucrose. None of claims 1 and 5-10 require a first excipient selected from lactose, maltose, and sucrose. The ready-to-use compositions disclosed in the prior art meet all of the chemical and structural limitations of claims 1 and 5-10. No other arguments are presented in traverse of the rejection of claims 1 and 5-9. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a first excipient selected from lactose, maltose, and sucrose) are not recited in the rejected claims 1 and 5-10.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the rejection of claims 1 and 5-9 is maintained for the reasons presented in the body of the rejection above.
With respect to claim 10, Applicant notes that US 2018/0169180 A1 is silent on the potency of the micafungin sodium after storage for six months under the claimed conditions. However, this property is inherent to the prior art composition because the composition has the same structure and chemical composition of the claim.
With respect to claims 2-3, US 2018/0169180 A1 teaches that the composition is “substantially free of lactose, maltose, and/or sucrose”. The reference defines this term as  containing less than 0.10 weight percent, less than 0.05 wt. %, or less than 0.001 wt. %, of lactose, maltose, and/or sucrose, based on the entire weight of the composition (paragraph [0026]). Claims 2-3 do not recite an amount of lactose, maltose or sucrose. Therefore, even an amount of less than 0.10 weight percent, less than 0.05 wt. %, or less than 0.001 wt. %, of lactose, maltose, and/or sucrose, satisfies the claim limitation.
	For these reasons, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/059590 A1 in view of US 2018/0169180 A1.
WO 2016/059590 A1 teaches a stable, non-aqueous and ready-to-use injectable composition of (i) a small molecule drug and a pharmaceutically acceptable excipient comprising (ii) a non-aqueous solvent system; (iii) optionally a polyol; (iv) optionally a pH adjusting agent; and (v) optionally an antioxidant (p. 3, lines 18-26), wherein the small molecule drug is micafungin (p. 13, lines 7-8).
WO 2016/059590 A1 does not specify that the micafungin is micafungin sodium.
US 2018/0169180 A1 teaches that micafungin is manufactured and approved for use in treating fungal infections as the sodium salt, micafungin sodium (paragraph [0005]).
It would have been obvious to use micafungin sodium in the stable, non-aqueous and ready-to-use injectable composition taught by WO 2016/059590 A1 in order to create a convenient formulation of an approved drug. There would have been a reasonable expectation of success given that micafungin sodium is an approved, safe and effective drug. The resulting formulation would meet all of the limitations of claim 1.
With respect to claims 2-3, WO 2016/059590 A1 teaches that the polyol may be lactose, maltose or sucrose (p. 7, lines 28-31).
With respect to claim 4, WO 2016/059590 A1 teaches that the antioxidant may be butylated hydroxytoluene, ascorbic acid, sodium metabisulfite, or methionine (p. 9, lines 18-30).
With respect to claim 5, WO 2016/059590 A1 teaches that the composition may comprise an antioxidant or pH adjusting agent (p. 3, lines 18-26).
With respect to claim 6, WO 2016/059590 A1 teaches that the composition may comprise a pH adjusting agent (p. 3, lines 18-26), wherein the pH adjusting agent may be sodium hydroxide, acetic acid, potassium hydroxide (p. 8, lines 9-32).
With respect to claim 7, WO 2016/059590 A1 teaches that the composition may comprise dextrose (p. 7, line 30).
With respect to claim 8, WO 2016/059590 A1 teaches that the composition is a clear solution (p. 17, lines 30-31).
With respect to claim 9, WO 2016/059590 A1 teaches that the composition comprises the small molecule drug at a concentration of less than 50 mg/ml (p. 14, lines 7-15).
With respect to claim 10, WO 2016/059590 A1 is silent on the potency of the micafungin sodium after storage for six months under the claimed conditions. The claimed property is inherent to the prior art composition which meets the structural and chemical requirements of the claims.
Response to Arguments
In the response filed September 23, 2022, Applicant traverses the rejection on the grounds that that WO 2016/059590 A1 claims a stable, non-aqueous and ready-to-use injectable composition of a small molecule drug, not specific to micafungin sodium. Applicant argues that the claimed invention is a ready-to-use aqueous injectable composition of micafungin sodium. Applicant argues that there is no suggestion in the reference of using an aqueous solvent and that the reference teaches away from using aqueous vehicle.
This argument is not persuasive because the instant claims are not limited to an aqueous formulation. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an aqueous formulation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant traverses the rejection of claim 10 on the grounds that WO 2016/059590 A1 is silent on the potency of the micafungin sodium after storage for six months. This argument is not persuasive. A composition meeting all of the structural limitations of claim 10 is obvious over the cited art for the reasons presented above. Regarding potency after storage, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant traverses the rejection on the grounds that US 2018/0169180 A1 teaches that the composition is substantially free of lactose, maltose and sucrose and hence teaches away from the claimed invention. 
This argument is not persuasive. At best, this argument pertains to claims 2-3 because only claim 3 requires that the excipient be lactose, maltose or sucrose. However, even with respect to claims 2-3, this limitation is supplied by WO 2016/059590 A1 which teaches a stable, non-aqueous and ready-to-use injectable composition of (i) a small molecule drug and a pharmaceutically acceptable excipient comprising (ii) a non-aqueous solvent system; (iii) optionally a polyol; (iv) optionally a pH adjusting agent; and (v) optionally an antioxidant (p. 3, lines 18-26), wherein the small molecule drug is micafungin (p. 13, lines 7-8) and wherein the polyol may be lactose, maltose or sucrose (p. 7, lines 28-31).
	For these reasons, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654